865 F.2d 1257
49 Fair Empl. Prac. Cas. (BNA) 754
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earle A. DAISLEY, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellee.
No. 88-2110.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 28, 1988.Decided:  Dec. 19, 1988.Rehearing Denied Jan. 31, 1989.

Earle A. Daisley, appellant pro se.
Stanley Mazaroff (Venable, Baetjer & Howard), for appellee.
Before K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Earle A. Daisley appeals from the district court's order granting defendant's motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Daisley v. General Electric Co., CA-84-3216 (D.Md. May 9, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.